Order reversed upon the law and the facts, without costs, and motion denied, except as asked for in the alternative, namely, that the position of associate executive member to represent the fourth Assembly district in the executive committee of the Kings county Republican committee, be declared vacant, and that the chairman of the said county committee call a meeting of the members of the county committee residing in said district for the purpose of electing such associate executive member. We are of opinion that under the rules and regulations for the government of the Republican party of Kings county, through and by its county committee, the persons who purported to be members of the said county committee in the fourth Assembly district and who attempted to elect the petitioner to the position of associate executive member, were, with the exception of three of them, disqualified to participate in said meeting, or to vote thereat, by reason of non-payment of the dues fixed by said rules and regulations pursuant to the Election Law (§ 15). The total number of such county committee members from said district being eighty-four, and the rules requiring one-third of that number to constitute a quorum, it is obvious that the three qualified members were insufficient to elect. We are also of opinion that if a meeting was held at which appellant was selected, it was not held at the time fixed in the call, and was, therefore, void. Neither the petitioner nor the appellant having been duly elected, the position is vacant, and we have decided to grant the motion of petitioner, made in the alternative, that a meeting be now called, pursuant to the party rules, for the purpose of filling such vacancy.
Kelly, P. J., Rich, Manning, Young and Kapper, JJ., concur. Settle order on notice.